FILED
                                                                                  April 14, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re M.H. II

No. 21-0903 (Raleigh County 21-JA-67)



                               MEMORANDUM DECISION


        Petitioner Father M.H., by counsel Stephen P. New, appeals the Circuit Court of Raleigh
County’s October 8, 2021, order terminating his parental rights to M.H. II. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Mindy
M. Parsley, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Latachia Miller, filed a response on behalf of the child also in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in denying his motion for a
post-adjudicatory improvement period and terminating his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2021, the DHHR filed a child abuse and neglect petition against petitioner
alleging substance abuse and failure to protect the child. The DHHR alleged that it responded to
an emergency call regarding an unresponsive child, then two-year-old M.H. II, who had been
transported to Beckley Appalachian Regional Hospital. The DHHR alleged that Child Protective
Services (“CPS”) workers spoke to a registered nurse at the hospital who stated that when the child
arrived at the hospital, “his lips were blue, and he was not breathing.” According to the petition,
the nurse performed cardiopulmonary recitation on the child, intubated the child, and administered
0.4 mg of Narcan but the child did not respond to the initial dosage of medication. Thereafter, the
nurse administered another 0.4 mg of Narcan and the child responded and opened his eyes. The
nurse stated that she administered a third dosage of Narcan and the child began to vomit. While
       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).

                                                  1
the child was intubated, the nurse stated that petitioner denied substance abuse but appeared to be
falling asleep while standing in the hospital room. The DHHR alleged that petitioner refused to let
the child be transported, via life flight, to Charleston Area Medical Center. As a result, the local
hospital staff authorized and signed for the transfer due to the nature of the incident.

        The DHHR further alleged that a Beckley City Police Department officer arrived at the
hospital and observed petitioner in the emergency room as “nodding off while standing,” and
described petitioner as having “slurred speech, droopy eye lids and could not keep his balance.”
According to the petition, petitioner again denied substance abuse, and he denied the possibility
that the child had been exposed to drugs. However, the officer spoke with hospital staff who
advised him that the positive effect of Narcan could only happen if it interacted with opioids in the
child’s system. The DHHR alleged that another law enforcement officer responded to petitioner’s
home, interacted with petitioner’s girlfriend at the residence, and obtained a search warrant for the
residence. Inside the residence, officers located several items of drug paraphernalia, including
heroin, needles, and spoons with burnt residue, as well as a firearm.

        A CPS worker interviewed petitioner on the day of the incident and observed petitioner
having slurred speech and dilated pupils. The worker observed petitioner nodding off during the
interview, but petitioner stated that he woke up to the child “making noises that sounded like
hiccups.” Petitioner also claimed that he contacted 9-1-1 but stated he was unsure of what time he
placed the call or what time he found the child struggling to breathe. Petitioner maintained that he
had no idea why the child stopped breathing and denied any current substance abuse. However,
the CPS worker observed fresh track marks on petitioner’s top left hand and dried blood next to
the marks. Petitioner disclosed a long-standing history of prior substance abuse and stated there
may have been drugs in the home because his girlfriend used heroin. Next, the CPS worker
interviewed the girlfriend, who stated that she and petitioner used heroin every day. The girlfriend
stated that she kept her heroin on her person but admitted that it was possible that the child “got
into [petitioner]’s heroin that he kept downstairs.” According to the petition, petitioner and the
girlfriend were both charged with child neglect resulting in injury, and petitioner was also charged
as a prohibited person with a firearm. Finally, the DHHR alleged that petitioner had voluntarily
relinquished his parental rights to an older child in a prior proceeding in 2015.

        In June of 2021, the circuit court held an adjudicatory hearing during which petitioner did
not appear but was represented by counsel. The DHHR proffered that previously disclosed medical
providers and law enforcement officials were present to attest that M.H. II was in petitioner’s care,
custody, and control when the then two-year-old child overdosed on drugs; that medical providers
determined that the child was exposed to fentanyl; and providers administered Narcan to revive
the child. Further, and since the filing of the petition, petitioner also overdosed on drugs,
necessitating the administration of Narcan. After the proffer of evidence, the circuit court found
that petitioner was an abusing parent.

       The circuit court held a hearing in August of 2021 during which petitioner moved for a
post-adjudicatory improvement period. The court considered the motion and noted that the matter
had been scheduled for a dispositional hearing and that petitioner had not appeared at prior
hearings before the court. As such, the court determined that petitioner’s motion should be held in
abeyance for thirty days “in order that [petitioner] demonstrate to the [circuit court] a willingness

                                                 2
to comply with services offered to him.” The court further directed petitioner to participate in drug
screening and additional services deemed appropriate by the Raleigh County Day Report Center.
The DHHR advised the court that should it consider granting petitioner’s motion for an
improvement period, it recommended he participate in inpatient substance abuse treatment.
Accordingly, the circuit court instructed petitioner to begin contacting inpatient drug treatment
facilities. The guardian objected to petitioner’s motion based on the severity of the abuse and
neglect allegations.

         The circuit court held a final dispositional hearing in October of 2021 during which
petitioner did not appear but was represented by counsel. The circuit court noted that petitioner
was aware of the dispositional hearing and “was present for a criminal proceeding before the
[c]ourt” just two days prior. Petitioner’s counsel represented that he attempted to contact petitioner
at two drug treatment facilities. However, petitioner was not participating in treatment at either
facility. At the hearing, the DHHR proffered evidence that petitioner abused controlled substances,
including cocaine and fentanyl, failed to attend at least seven drug screens at the Raleigh County
Day Report Center while testing positive for cocaine and fentanyl on other screens, and failed to
participate in drug treatment programs. The DHHR further demonstrated that petitioner overdosed
on controlled substances while in another family’s home, resulting in a separate abuse and neglect
case being opened involving that family.

        At the conclusion of the dispositional hearing, the circuit court denied petitioner’s motion
for an improvement period, finding that there was no reasonable likelihood that he could correct
the conditions of abuse and neglect in the near future and that termination of his parental rights
was necessary for the child’s welfare. The court terminated petitioner’s parental rights by order
entered on October 8, 2021. It is from this dispositional order that he now appeals. 2

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).



       2
       The mother voluntarily relinquished her parental rights to the child. As such, the
permanency plan is for the child to be adopted by his current foster family.
                                                  3
        Petitioner argues that the circuit court erred in denying him a post-adjudicatory
improvement period because he acknowledged the issues of abuse and took steps to remedy them.
Petitioner argues that he sought drug treatment through a rehabilitation program and received a
certification of completion subsequent to the dispositional hearing. According to petitioner, he
showed improvement in these proceedings and was promised by the circuit court that if he showed
compliance with services during the thirty days the court held his motion for an improvement
period in abeyance then he would be entitled to an improvement period. As such, petitioner asserts
that he showed sufficient improvement to warrant the granting of an improvement period. Upon
our review, we find that petitioner is entitled to no relief.

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). Finally, the circuit court has discretion
to deny an improvement period when no improvement is likely. In re Tonjia M., 212 W. Va. 443,
448, 573 S.E.2d 354, 359 (2002).

        While petitioner avers that he made some improvements, the record shows that petitioner
failed to demonstrate that he was entitled to an improvement period. Specifically, petitioner failed
to fully avail himself of the resources offered to him and failed to appear for multiple hearings
during the proceedings. Further, petitioner continued to test positive for multiple controlled
substances, including heroin and fentanyl, while missing several scheduled drug screens. While
petitioner refers to an exchange between the circuit court and petitioner during an August of 2021
hearing in support of his argument that he was entitled to an improvement period, he is incorrect
that the court ever promised or guaranteed him a post-adjudicatory improvement period. Indeed,
as noted above, the circuit court has discretion to deny an improvement period when it finds that
no improvement is likely. Id.

        Here, despite the court holding petitioner’s motion for an improvement period in abeyance,
it found that petitioner missed seven unexcused drug screens from the time of the August hearing
until the final dispositional hearing in October of 2021. Even if petitioner is correct that the court
“agreed” to grant him an improvement period subject to his compliance with services, he
acknowledges that one of the court’s requirements to be granted an improvement period was
participating in drug screens. Although petitioner completed three drug screens over the final
month of the proceedings, he missed seven other screens altogether. He also failed to enroll in
inpatient drug treatment by the time of the dispositional hearing. As such, by continuing to abuse
drugs, petitioner failed to make any substantial changes to his circumstances despite the DHHR’s
prior interventions and services. Therefore, it is clear that petitioner was unlikely to fully
participate in an improvement period, and we therefore find no error in the circuit court’s decision.

       Moreover, based on the evidence of petitioner’s sporadic compliance and his failure to
abide by the circuit court’s orders, the circuit court found that petitioner failed to follow through
with the DHHR’s rehabilitative services. Importantly, this constitutes a situation in which there is

                                                  4
no reasonable likelihood that the conditions of abuse and neglect can be substantially corrected in
the near future under West Virginia Code § 49-4-604(d)(3). On appeal, petitioner asserts that the
circuit court’s decision to terminate his parental rights was improper when he was making
substantial progress toward reunification. However, the court’s findings are based on substantial
evidence that petitioner was never fully compliant with his services and that he failed to cease
abusing drugs, endangering his ability to properly parent the child, who suffered a drug overdose
in his care. Moreover, the circuit court found that termination of petitioner’s parental rights was in
the child’s best interests. According to West Virginia Code § 49-4-604(c)(6), circuit courts may
terminate parental rights upon these findings. Further, we have long held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The record shows that the circuit
court had ample evidence upon which to base these findings, and we decline to disturb them on
appeal.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 8, 2021, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                  5